Case 2:19-cv-14339-JEM Document 14 Entered on FLSD Docket 10/10/2019 Page 1 of 1

                                       UNITED STATES DISTRICT COURT
                                       SOUTHERN DISTRICT OF FLORIDA



 NICHOLAS J. BARSON                                            CASE NUMBER
                                                                  2:19−cv−14339−JEM
                        PLAINTIFF(S)

                              v.

 CREDIT COLLECTION SERVICES, INC., et al.,

                                                                      DEFAULT BY CLERK F.R.Civ.P.55(a)

                      DEFENDANT(S).




                                                 Clerk's Default
       It appearing that the defendant(s) herein, is/are in default for failure to appear, answer, or otherwise plead

 to the complaint filed herein within the time required by law.

 Default is hereby entered against defendant(s)

 Quest Diagnostic, Inc




 as of course, on the date October 10, 2019.
                                                             Angela E. Noble
                                                             CLERK OF COURT

                                                             By /s/ Collette Quinones
                                                             Deputy Clerk

 cc: Judge Jose E. Martinez
     Nicholas J. Barson

                                              DEFAULT BY CLERK F.R.Civ.P.55(a)

 CV−37 (10/01)
